DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Claims
Claims 1, 3 – 4, 7 – 8, 10 – 12, 14 – 15, 17 – 19, 21 – 23, 25, 28 – 30 and 32 – 34 are pending in the instant application.
Response to Applicant’s Remarks
The rejection under 35 U.S.C. 103 of the instant claims 1, 3 – 4, 6 – 8, 11 – 12, 14 – 15, 17 – 19, 22 – 23, 25, 30 and 33 – 34 as being unpatentable over JP ‘748 (hereafter referred as Hiroshi) in view of JP ‘805 (hereafter referred as Tatsuya) is hereby withdrawn in view of Applicant’s amendments to recite the limitations of reactor temperature, absorber pressure and total available superheat coil area per reactor cross sectional area in the instant independent claims 1, 14 and 25.

Information Disclosure Statement
The information disclosure statement filed on December 22, 2020 has been considered by the examiner.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
	The closest prior art references are the Japanese Patent Publication JP10139749 A2 (Hiroshi) in view of Japanese Patent Publication JP2001122805 A (Tatsuya), as disclosed in the Information Disclosure Statement filed on November 18, 2020. Hiroshi teaches (see, paragraph see, paragraph [0004]) that a coil reactor can be considered to reduce the efficiency problems of contact between the catalyst and the separation of the gas by centrifugal force. Heating the coils in the reactor may be carried out in any way to make continuous activation and recirculation of the catalyst and to perform a uniform heating in the fluidized bed at a temperature of 400 – 500 °C, preferably 420 – 470 °C (see, Hiroshi paragraphs [0021] and [0028]). The superficial velocity in the fluidized bed reactor is maintained between 1 – 10 m/s, preferably 1 – 9 m/s, and particularly preferably 1 – 7 m/s.
	Tatsuya teaches (see, paragraph [0003]) a method for the production of acrylonitrile by ammoxidation of hydrocarbons by controlling the reaction conditions such as the flow rate of each gas, the temperature, the pressure in order to continue and complete the reaction stably. Tatsuya also teaches (see, paragraph [0006]) a process for controlling the ratio of oxygen concentration to hydrocarbon concentration by changing the flow rate of oxygen supplied into the reactor, thereby also changing the amount of oxygen that is being added to the reactor (instant claims). Tatsuya further teaches (see, paragraph [0020]) that it is preferable to use a fluidized bed reactor in order to easily control the reaction temperature between 200 to 500 °C. 
	However, Hiroshi and Tatsuya do not explicitly teach or provide sufficient guidance for the process, wherein the reactor temperature, absorber pressure and total available superheat coil area per reactor cross sectional area are selected within the range as recited in the instant claims. Therefore, the instant processes are considered novel.
	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue 

Conclusion
Claims 1, 3 – 4, 7 – 8, 10 – 12, 14 – 15, 17 – 19, 21 – 23, 25, 28 – 30 and 32 – 34 are now allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Sagar Patel whose telephone number is (571)272-1317. The examiner can normally be reached on Monday - Friday: 9am to 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph McKane can be reached on (571) 272-0699. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to 






/Sagar Patel/Examiner, Art Unit 1626    

/JOSEPH R KOSACK/Primary Examiner, Art Unit 1626